719 S.E.2d 621 (2011)
Kristie Lea WILLIAMS
v.
James Marion CHANEY.
No. 495P11.
Supreme Court of North Carolina.
December 8, 2011.
Kristie Lea Williams, for Williams, Kristie Lea.
James M. Chaney, Jr., for Chaney, James Marion.

ORDER
Upon consideration of the petition filed by Plaintiff on the 15th of November 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."
Upon consideration of the petition filed by Plaintiff on the 15th of November 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."